DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I, claims 4 and 5 in the reply filed on 09/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 and 04/19/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/15/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 7,714,155) in view of Reiner Anwander et al. (Inorg Chem, 36, 3545-3552, 1997).
Sato discloses alkoxide compound of formula (I) suitable as a material for thin film formation used in thin film formation involving vaporization of a material such as CVD

    PNG
    media_image1.png
    165
    306
    media_image1.png
    Greyscale

wherein one of R1 and R2 represents an alkyl group having 1-4 carbon atoms, the other representing a hydrogen atom or an alkyl group having 1-4 carbon atoms; R3 and R4 each represent an alky group having 1-4 carbon atoms; M represents a silicon atom or a hafnium atom and n represents 4 (abstract). In general formula (I), the alkyl group having 1, R2, R3, and R4 includes methyl, ethyl, propyl, isopropyl, butyl, sec-butyl, tert-butyl, and isobutyl. The alkanediyl group as represented by A may have a straight-chain configuration or may have one or more branches at any position(s) as long as the total carbon atom number is from 1 to 8.
Sato fails to disclose alkoxide compounds containing scandium, ytrrrium, lanthanum lutetium metal atoms. 
Anwander discloses functionalized alkoxy derivatives of lutetium and their structural characterization (abstract). Representative, structurally characterized derivatives include the derivatives of bidentate alcohols HOCMe2CH2OMe (1a), HOCEt2CH2OMe (1b), and HOCMe2CH2NMe2 (1c). (page 3546). In one embodiment discloses the sublimation behavior of aliphatic, donor-functionalized alkoxides of the lanthanide elements of: {Nd(OCHtBuCH2NEt2)3}; {Lu(OCMe2CH2NMe2)3}; {Y(OCMe2CH2NMe2)3} (Table 3, page 3550).
The difference between Sato and the instant claimed invention is that Sato discloses compounds that includes M represents a silicon atom or a hafnium atom instead of  M represents a scandium atom, an yttrium atom, a lanthanum atom, a cerium atom, a lutetium atom… The person of ordinary skill in the art recognizes that silicon atom or a hafnium atom are homologous and expected to have the similar reactivities and physical properties. See MPEP § 2144.09. For example; the expected over layer structures of the lutetium and ytrrium compounds adsorbed onto a silicon surface will be similar; lateral interactions and surface mobility as well as phase transitions are apt to be substantially identical. When heated, the pyrolysis of the material and radical formation will also be similar.


Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.